Citation Nr: 0114180	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  This appeal arises from an October 1999 rating 
decision of the Department of Veterans Affairs (VA), Chicago, 
Illinois, regional office (RO).  

In September 2000, a hearing was held in Chicago, Illinois, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran was noted to have bilateral hearing loss on 
entrance into service; the medical evidence does not indicate 
that there was an increase in severity of his preexisting 
bilateral hearing loss during his period of active duty.

3.  The veteran was noted to have tinnitus on entrance into 
service; the medical evidence does not indicate that there 
was an increase in severity of his preexisting tinnitus 
during his period of active duty.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss preexisted service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a), 3.385 (2000).

2.  The veteran's tinnitus preexisted service and was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  The Board finds that the issues in this case 
are adequately developed for appellate review, and need not 
be remanded to the RO for initial review in light of the 
VCAA.  The duty to assist has been met in that the RO has 
arranged for an adequate VA examination to evaluate the 
claim.  A statement of the case provided the veteran with the 
law and regulations applicable to his claim for service 
connection.  The veteran testified before the Board and did 
not identify any outstanding medical records which would be 
relevant to his claim.  While the RO denied the veteran's 
claims as not well-grounded, the Board notes that in light of 
the RO's findings, a remand for consideration on the merits 
would only result in needless delay and another denial.  

The veteran has contended that he is entitled to service 
connection for hearing loss and tinnitus.  Service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

On the veteran's pre-induction examination in October 1963, 
right ear pure tone thresholds were as follows: 500 hertz, 
10; 1000 hertz, 0; 2000 hertz, -5; 4000 hertz, 55.  Left ear 
pure tone thresholds were as follows: 500 hertz, 0; 1000 
hertz, 5; 2000 hertz, 0; 4000 hertz, 45.  Based on these 
findings, the veteran had bilateral hearing loss, which met 
the requirements for VA disability, at enlistment.  
Additionally, on the pre-induction Report of Medical History, 
the "ringing in left ear" was noted.  Thus, tinnitus and 
bilateral hearing loss were noted at entry into service and 
preexisted the veteran's period of service.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).

The service medical records show that in May 1964, the 
veteran reported trouble hearing for the past several weeks.  
There was a notation that high tone hearing loss had been 
noted on his induction audiogram.  Audiologic testing was 
repeated in May 1964.  Right ear pure tone thresholds were as 
follows: 500 hertz, 0; 1000 hertz, 0; 2000 hertz, 0; 4000 
hertz, 45.  Left ear pure tone thresholds were as follows: 
500 hertz, 0; 1000 hertz, 0; 2000 hertz, 5; 4000 hertz, 50.  
The veteran was put on a profile for "deafness," and was to 
wear ear plugs "when exposed to loud noise, gunfire, etc."

In July 1965, the veteran reported that he had experienced 
blocked ears on aircraft descent.  This was noted to be 
related to the upper respiratory infection he had had for 
several days.  On examination, the right ear appeared normal, 
while the left ear drum showed hemorrhage, with fluid noted 
behind the drum.  The veteran was able to ventilate the ear 
with the Valsalva maneuver.  The veteran was at first advised 
not to fly and was given Actifed and Benadryl.  Three days 
later, the veteran was cleared to fly in a pressurized 
aircraft.  

On the veteran's separation examination in January 1966, the 
veteran reported occasional left ear otitis, and that he had 
steady ringing.  The veteran reported that he had been 
hospitalized in July 1965 and "admits to some service 
connected hearing disability therein."  On the separation 
examination, his right ear thresholds were: 500 hertz, -10; 
1000 hertz, -10; 2000 hertz, -10; 4000 hertz, 0.  Left ear 
thresholds were: 500 hertz, -10; 1000 hertz, -10; 2000 hertz, 
-10; 4000 hertz, -5.  

On the authorized VA audiologic evaluation in June 1999, pure 
tone thresholds, in decibels, were as follows for the right 
ear: 1000 hertz, 10; 2000 hertz, 20; 3000 hertz, 70; 4000 
hertz, 75.  Left ear thresholds were: 1000 hertz, 5; 2000 
hertz, 30; 3000 hertz, 90; 4000 hertz, 90.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear, and 96 percent in the left ear.  The diagnosis was 
right ear within normal limits to 2000 hertz, falling to a 
severe sensorineural hearing loss with excellent word 
recognition score; left ear, within normal limits to 2000 
hertz, falling to a profound sensorineural hearing loss with 
excellent word recognition score.  

The examiner did not review the claims file prior to 
completing the report, on which the following notation was 
made:  

Pt. reports did not have tinnitus prior 
to entering service, but present after 
discharged.  Bazooka going off near him 
in basic training could have caused the 
tinnitus.  Some hearing loss could be 
caused by this incident, also 29 years as 
train conductor could increase hearing 
loss.

The examiner's opinion is based on the inaccurate reported 
history furnished by the veteran, and thus is not probative 
of the issue of the time of onset of tinnitus.  Actually, the 
veteran complained of ringing in his left ear just prior to 
entry and at separation from service.  

The record demonstrates that bilateral hearing loss, meeting 
VA requirements for hearing loss, was present on the 
veteran's service entrance examination.  Thus, bilateral 
hearing loss was present and must be considered a pre-
existing condition.  While a flare-up related to an ear 
infection was shown in July 1965, the inservice audiograms 
did not reflect a worsening of the preexisting hearing loss.  
In fact, on the separation examination in 1966, the veteran's 
bilateral hearing loss no longer met the VA standard, and it 
appeared that his hearing had actually improved during his 
period of service. 

The objective evidence does not demonstrate that there was an 
increase in severity of the veteran's bilateral hearing loss 
or tinnitus during his period of active duty.  38 C.F.R. § 
3.306(a) (2000).  The veteran currently has defective hearing 
in both ears under the provisions of 38 C.F.R. § 3.385 
(2000).  In view of the inservice audiologic results and 
complaints of tinnitus at induction and at separation, the 
Board does not find that any increased level of hearing loss 
or tinnitus occurred during service.  

The veteran testified before the Board that he believed his 
hearing loss and tinnitus were attributable to noise exposure 
during service.  However, where the determinative issue is 
one of medical diagnosis or causation, only medical evidence 
is competent to establish such facts.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As noted above, the objective 
evidence simply does not establish that the preexisting 
hearing loss and tinnitus increased in over-all severity 
during his period of active duty.  

There is no equipoise between the positive and negative 
evidence, therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (2000).  Consequently, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

